[Cite as Wrinn v. Ohio State Hwy. Patrol, 2013-Ohio-5939.]



                                                        Court of Claims of Ohio
                                                                         The Ohio Judicial Center
                                                                 65 South Front Street, Third Floor
                                                                            Columbus, OH 43215
                                                                  614.387.9800 or 1.800.824.8263
                                                                             www.cco.state.oh.us



EUGENE WRINN, JR.

       Plaintiff

       v.

OHIO STATE HIGHWAY PATROL

       Defendant

Case No. 2006-05934

Judge Patrick M. McGrath

JUDGMENT ENTRY

        {¶ 1} On October 17, 2011, this court issued a decision and judgment entry
wherein the court found that Daren Johnson and Kenneth Koverman were entitled to
immunity pursuant to R.C. 9.86 and 2743.02(F) and that the courts of common pleas did
not have jurisdiction over any civil actions that may be filed against them based upon
the allegations in this case. On March 26, 2013, the Tenth District Court of Appeals
affirmed in part and reversed in part the judgment of this court and remanded the case
for further proceedings, stating in relevant part:
        {¶ 2} “The decision of the Court of Claims of Ohio granting civil immunity to
Sergeant Daren Johnson is reversed and this cause is remanded for further
proceedings.” Wrinn v. Ohio State Highway Patrol, 10th Dist. No. 11AP-1006, 2013-
Ohio-1141, ¶ 61.
        {¶ 3} In accordance with the judgment of the court of appeals, the court finds that
Sergeant Daren Johnson is not entitled to immunity pursuant to R.C. 9.86 and
2743.02(F) and that the courts of common pleas have jurisdiction over any civil actions
that may be filed against him based upon the allegations in this case.
Case No. 2006-05934                     -2-                   JUDGMENT ENTRY



                                       _____________________________________
                                       PATRICK M. MCGRATH
                                       Judge



cc:


Cary R. Cooper                           Eric A. Walker
Jacqueline M. Boney                      James P. Dinsmore
Sarah K. Skow                            Assistant Attorneys General
900 Adams Street                         150 East Gay Street, 18th Floor
Toledo, Ohio 43604                       Columbus, Ohio 43215-3130
002
Filed August 16, 2013
Sent to S.C. Reporter April 30, 2014